DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species SEQ ID NO: 25 in the reply filed on November 6, 2019, is acknowledged.
SEQ ID NO: 25 is a generic sequence T[phosphoSer-DEAS]PV[phosphoSer-DEAS]H[phosphoSer-DEAS]E that encompasses species that are patent ineligible, namely TAPVAHAE (SEQ ID NO: 62, see rejection under 35 U.S.C. 101 below). SEQ ID NO: 25 also encompasses species KEQEMTDPVDHDEDVQGAVQG (SEQ ID NO: 40) and KEQEMTAPVAHAEDVQGAVQG (SEQ ID NO: 65), which are free of the prior art and patent eligible. In the course of the search of the elected species, prior art on the sequence KEQEMISPVSHSESRPNVPQT and TEPVSQEE, which fall within the genus of claim 1 was found. The search was not extended further in accordance with MPEP § 803.02.
Claims 43, 47, 52 and 62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 1 is objected to because of the following informalities:  there is a period at the end of part (iv) of the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-3, 5-9, 12, 14, 22, and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 
Claim 1 recites a compound comprising a peptide consisting of 8 to 76 amino acid residues and comprising or consisting of the genus represented by SEQ ID NO: 9. The elected species, T[phosphoSer-DEAS]PV[phosphoSer-DEAS]H[phosphoSer-DEAS]E (SEQ ID NO: 25), includes the sequence TAPVAHAE (SEQ ID NO: 62). The amino acid sequence TAPVAHAE is a fragment of numerous naturally-occurring proteins, as evidenced by the NCBI BLAST search for this sequence. The proteins listed in the NCBI BLAST search results are the naturally occurring counterparts for the claimed peptide consisting of and comprising the amino acid sequence TAPVAHAE that are 8 to 76 amino acids in length. 
The claimed peptides have a different structural characteristic than the natural proteins; the natural proteins have covalent peptide bonds on their ends that connect them to the rest of the protein, whereas the claimed lack these bonds. However, the claimed peptides are otherwise structurally identical to the natural proteins because they have the same chemical structure and amino acid sequence as the fragment embedded in proteins in nature. Therefore, the claimed peptides consisting of and comprising the amino acid sequence TAPVAHAE that are 8 to 76 amino acids in length are non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart and constitute natural product judicial exceptions.
This judicial exception is not integrated into a practical application because only the peptide is claimed. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only the peptide is claimed.
	Therefore, claim 1 is ineligible.

	In addition, claim 2 (and claim 1) encompass the sequence KEQEMISPVSHSE, which is a fragment of a naturally occurring protein as evidenced by Hermey et al. (“Characterization of sorCS1, an Alternatively Spliced Receptor with Completely Different Cytoplasmic Domains That Mediate Different Trafficking in Cells,” J Biol Chem 2003, 278(9) 7390-7396, see sorCS1c, Figure 1 C).
The claimed peptides have a different structural characteristic than the natural proteins; the natural proteins have covalent peptide bonds on their ends that connect them to the rest of the protein, whereas the claimed lack these bonds. However, the claimed peptides are otherwise structurally identical to the natural proteins because they have the same chemical structure and amino acid sequence as the fragment embedded in proteins in nature. Therefore, the claimed peptides consisting of and comprising the amino acid sequence KEQEMTSPVSHSEDVQGAVQG or KEQEMISPVSHSE that are up to 76 amino acids in length are non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart and constitute natural product judicial exceptions.

	Therefore, claim 2 is ineligible.
With respect to claim 3, the amino acid sequence KEQEMTSPVSHSEDVQGAVQG, discussed above, corresponds to SEQ ID NO: 11, wherein X7 is D, X8 is V, X9 is Q, X10 is G, X11 is A, X12 is V, X13 is Q, and X14 is G.  In addition, the sequence disclosed by Hermey et al., KEQEMISPVSHSESRPNVPQT, comprises instant SEQ ID NO: 11 wherein X1 is I, X2 is S, X3 is P, X4 is S, X5 is H, X6 is S, X7 is S, X8 is R, X9 is P, X10 is N, X11 is V, X12 is P, X13 is Q, and X14 is T (sorCS1c, Figure 1 C). Therefore, claim 3 is ineligible.
	With respect to claim 5, the amino acid sequence TAPVAHAE, discussed above, corresponds to SEQ ID NO: 9 wherein X1 is T, X3 is P, and X5 is H and is this SEQ ID NO: 13. Therefore, claim 5 is ineligible.
With respect to claim 6, the amino acid sequence KEQEMTSPVSHSE corresponds to SEQ ID NO: 10, wherein X1 is T, X3 is P, and X5 is H and is this SEQ ID NO: 16. This amino acid sequence is found in many natural proteins, as evidenced by the NCBI BLAST search for KEQEMTSPVSHSEDVQGAVQG discussed above. Therefore, claim 6 is ineligible.
	With respect to claim 7, the amino acid sequence KEQEMTSPVSHSEDVQGAVQG, discussed above, corresponds to SEQ ID NO: 11, wherein X1 is T, X3 is P, X5 is H, X7 is D, X8 is V, X9 is Q, X10 is G, X11 is A, X12 is V, X13 is Q, and X14 is G and is thus SEQ ID NO: 19. Therefore, claim 7 is ineligible.
With respect to claim 8, the amino acid sequence KEQEMTSPVSHSEDVQGAVQG, discussed above, corresponds to SEQ ID NO: 12, wherein X1 is T, X3 is P, X5 is H, X7 is D, X8 is V, X9 is Q, X10 is G, X11 is A, X12 is V, X13 is Q, and X14 is G and is thus SEQ ID NO: 22. Therefore, claim 8 is ineligible.
With respect to claim 9, the instant specification provides evidence that the serines at the positions corresponding to X2, X4 and X6 are phosphorylated in the naturally occurring SorcCS2 protein (see description of the drawings for Figure 9 on p. 7). Therefore, claim 9 is ineligible.
2, X4 and X6. Therefore, claim 12 is ineligible.
With respect to claim 14, in the amino acid sequence TAPVAHAE, discussed above, is SEQ ID NO: 62. Therefore, claim 14 is ineligible.
With respect to claim 22, the additional amino acid sequence to which the peptide corresponding to SEQ ID NO: 9 is attached in the natural proteins qualifies as at least one moiety. Therefore, claim 22 is ineligible.
With respect to claim 40, the judicial exception is not integrated into a practical application because including a peptide in a composition is general, has an insignificant relationship to the exception, and is merely a field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because compositions are routine and conventional. Therefore, claim 40 is ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, 11, 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7-X14 are undefined in the claim. Therefore, the structure of the claimed compound is indefinite.
Regarding claims 10 and 11, the claims depend from “claim 0”, which does not exist.
Regarding claim 22, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 24, the limitation "the conjugated moiety" in claim 22.  There is insufficient antecedent basis for this limitation in the claim because claim 22 recites more than one moiety.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 22 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hermey et al. (“Characterization of sorCS1, an Alternatively Spliced Receptor with Completely Different Cytoplasmic Domains That Mediate Different Trafficking in Cells,” J Biol Chem 2003, 278(9) 7390-7396).
Hermey et al. teach a peptide that is 59 amino acids in length and that comprises instant SEQ ID NO: 9 wherein X1 is I, X2 is S, X3 is P, X4 is S, X5 is H and X6 is S (sorCS1c, Figure 1 C), anticipating claim 1.
1 is I, X2 is S, X3 is P, X4 is S, X5 is H and X6 is S (sorCS1c, Figure 1 C).
With respect to claim 3, Hermey et al. teach a peptide that is 59 amino acids in length and that comprises instant SEQ ID NO: 11 wherein X1 is I, X2 is S, X3 is P, X4 is S, X5 is H, X6 is S, X7 is S, X8 is R, X9 is P, X10 is N, X11 is V, X12 is P, X13 is Q, and X14 is T (sorCS1c, Figure 1 C).
With respect to claim 22, the portion of the sorCS1c peptide disclosed by Hermey et al. that corresponds to instant P1 is conjugated to the remainder of the peptide sequence.
With respect to claim 40, Hermey et al. teach that the sorCS1c peptide is part of a composition.

Claims 1, 22 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20070083334A1.
US20070083334A1 teaches a peptide that is 42 amino acids in length and that comprises instant SEQ ID NO: 9 wherein X1 is T, X2 is E, X3 is P, X4 is S, X5 is Q and X6 is E (SEQ ID NO: 981689), anticipating claim 1.
With respect to claim 22, the portion of the peptide disclosed by US20070083334A1 that corresponds to instant P1 is conjugated to the remainder of the peptide sequence.
With respect to claim 40, the peptide taught by US20070083334A1 is a composition.

Allowable Subject Matter
A peptide comprising SEQ ID NOs: 40 or 65 is allowable.
In addition, a subgenus of claim 8 would be allowable if the claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims and further comprising that at least one of X2, X4 and X6 is aspartic acid (D), glutamic acid (E) or alanine. The following claim 
A compound comprising a peptide consisting of up to 76 amino acid residues, the peptide consisting of or comprising the amino acid sequence
KEQEMTX2PVX4HX6EDVQGAVQG (SEQ ID NO: 22)
wherein X2, X4 and X6 are independently selected from phosphoserine, aspartic acid, glutamic acid, alanine and serine,
with the proviso that at least one of X2, X4, and X6 is not phosphoserine or serine.

The following is a statement of reasons for the indication of allowable subject matter:  SEQ ID NO: 40, SEQ ID NO: 65 and the specific subgenus of SEQ ID NO: 22 presented in the draft claim above are not fragments of naturally-occurring proteins and are therefore patent eligible. The closest prior art US20120082671 A1 teaches the sequence of human SorCS2, which includes KEQEMTSPVSHSEDVQGAVQG  near the C-terminus (see Table 1, SEQ ID NO: 5). There is no teaching or suggestion in the prior art to truncate the peptide to 76 amino acids or less and to substitute at least one of the serines corresponding to positions 1125 (X2), 1128 (X4) and 1130 (X6) of SorCS2 with aspartic acid, glutamic acid or alanine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654